Citation Nr: 1036768	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right-
sided weakness, abdominal numbness, and loss of use of the right 
hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
In this decision the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for weakness of right side of body with 
abdominal numbness and loss of use of right hand.  In September 
2006, the Veteran withdrew a Travel Board hearing request in lieu 
of a personal hearing at the RO.  However, he postponed a 
personal hearing scheduled in February 2007, and later cancelled 
a scheduled personal hearing in November 2007, stating that he 
did not want it rescheduled.  Rather, he asked that the appeal be 
forwarded to the Board as soon as possible.  This matter was 
previously before the Board in March 2009 at which time it was 
remanded for additional development.


FINDINGS OF FACT

1.  On October 27, 2003, the Veteran received a flu vaccination 
at the Gaylord VA medical facility in Michigan.

2.  The Veteran developed damage to his right upper extremity, 
diagnosed as right brachial plexus neuropathy, as a result of the 
October 27, 2003, vaccination.

3.  The Veteran has a qualifying additional disability caused by 
the October 27, 2003, flu vaccination that was not reasonably 
foreseeable.


CONCLUSION OF LAW

Compensation for damage to the right upper extremity, diagnosed 
as right brachial plexus neuropathy, under the provisions of 38 
U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  The Board notes that the 
Veteran was provided VCAA notice for compensation under 38 
U.S.C.A. § 1151 in a July 2009 letter.  Regardless, the Veteran's 
claim is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

II.  Facts

VA outpatient records dated October 27, 2003, show that the 
Veteran presented for a routine follow up visit and that his 
chief complaint was arthritic pain.  He was noted to have over a 
three month history of pain in his lower back, shoulder and neck.  

A VA medicine/preventive health outpatient clinic record dated in 
December 2003 notes that the Veteran had an influenza 
immunization at the Gaylord Outpatient Clinic on October 27, 
2003.  

On file is a November 2004 private History and Physical report 
showing that the Veteran had presented for evaluation of a 
reaction that occurred after a flu shot.  The Veteran reported 
that after getting a flu shot from VA in October (2003), he 
noticed some pain a couple of days later without swelling.  He 
thereafter began feeling some weakness on the upper right side of 
his body and his right hand felt tight.  He said that anything 
that touched him on that side made the right hand sweat, and he 
has since noticed some breast enlargement on the right side and 
his belly felt numb.  He remarked that the pain was getting 
better, but he still felt the numbness.  According to the report, 
the Veteran had had an extensive work up including a magnetic 
resonance imaging (MRI) scan of the shoulder, a bone scan to rule 
out reflex sympathetic dystrophy, electromyography (EMG) studies, 
a computed tomography (CT) scan of the chest and abdomen, and x-
rays on the right side.  All results were noted to be normal.  
Blood testing was also performed and was normal.  The report 
further notes that the Veteran did not have any past history of 
reaction to any vaccines in the past, did not have an egg 
allergy, and had received flu vaccinations at least 15 times in 
the past 20 years.  The examiner stated that the Veteran had had 
an adverse reaction to the flu shot, although it could have been 
possibly secondary to the pneumococcal shot he had, but since 
this shot had not been administered in his arm, it would not 
explain the localized reaction to the right arm.  He also noted 
that it was possible that the Veteran had localized inflammatory 
muscle disease in the right shoulder and he advised the Veteran 
to follow up medically with VA.  

VA outpatient vascular records from April 2004 to June 2004 show 
that the Veteran was evaluated for worsening right arm pain after 
receiving a flu shot in "November", as well as swelling in his 
right hand and breast and sore and tender right arm muscles.  He 
was noted to not be able to raise his right arm more than 90 
degrees.  His evaluations included a right upper extremity 
peripheral venogram and central venogram performed in May 2004.  
The examiner concluded in June 2004 that given the normal 
findings from the Veteran's CT report and venogram, his right 
upper extremity swelling and pain did not appear to have a 
vascular etiology and the Veteran needed no further follow up for 
this with the vascular surgery service.  The examiner indicated 
that he would follow up with the Veteran's primary care physician 
so that testing for other etiology could be initiated.  

In August 2004, the Veteran attended a VA arthritis consult for 
evaluation of worsening right arm pain after receiving a flu shot 
in "November" 2003.  The Veteran reported the onset of right 
hand swelling in January 2004.  He also reported that symptoms 
had improved since his initial presentation earlier that year.  
The Veteran was assessed as having reflex sympathetic dystrophy 
syndrome (RSDS) versus significant rotator cuff injury.  A right 
shoulder MRI was to be ordered as well as a triple phase bone 
scan.  An October 2004 addendum shows that the triple phase bone 
scan showed no scintographic evidence for RSDS.  

A September 2004 VA addendum notes the manufacturer of the flu 
vaccine given to the Veteran and the Pasteur lot number.  

During a follow up visit at a VA arthritis clinic in November 
2004, the Veteran voiced his frustration with his right arm/hand 
symptoms and said that he noted a mild worsening of symptoms over 
the last year.  He was assessed as having possible RSDS without 
bone scan evidence, and no evidence of rotator cuff pathology on 
MRI.  He was given a referral to the "PM&R" and was discharged 
from the arthritis clinic.  

On file is a December 2004 form from the Vaccine Adverse Event 
Reporting System showing that the Veteran reported adverse 
effects from the VA administered flu shot in October 2003.  The 
adverse affects that the Veteran described included weakness on 
the right side of the body, sweatiness caused by touching the 
right side of the body, numbness in the belly area and loss of 
use of the right hand.  

The Veteran asserted in a March 2005 statement that since 
receiving a flu shot in October 2003, he had been unable to use 
his right arm or hand and that this had prevented any gainful 
employment opportunities.  

In March 2005, the Veteran filed a claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for weakness of 
the body and numbness in the belly area and loss of use of the 
right hand.  He reported that the disability began in October 
2003 as a result of an adverse reaction to a flu shot 
administered by VA.  

In April 2005, the Veteran was seen in the VA neurology clinic 
for follow-up of questionable thoracic outlet syndrome.  The 
Veteran expressed his frustration that the reason for the 
lateralized swelling of the arm and the multiple subcutaneous 
mass had not been investigated for etiology.  The examiner 
remarked that apparently the neurological evaluations had been 
entirely normal, including MRI study and EMG nerve conduction 
studies, with no evidence of thoracic outlet syndrome.  The 
neurological evaluation at that time was noted to be non-focal 
and unremarkable.  The examiner stated that there was no evidence 
of neurological problem to explain the right-sided abnormality 
and said that it was reasonable to have a hematology consultation 
to have additional clinical advice and the best reassurance.  

Results of a VA hematology clinic consult in May 2005 were 
negative for any underlying lymphoma or Hodgkin's disease to 
explain the swelling that the Veteran had.  He was advised to 
follow up with his other physicians as instructed.

A November 2005 VA progress note contains the Veteran's 
complaints regarding chest pain and right arm swelling and 
assesses the Veteran as having complex regional pain 
syndrome/reflex sympathetic syndrome.  

In November 2005, the RO received medical information regarding 
reflex sympathetic dystrophy syndrome (RSDS).

In January 2006, the Veteran presented to a VA neurology clinic 
for a second opinion regarding progressively worsening right arm 
and chest pain, numbness, color changes and mild edema.  The 
Veteran was noted to have had an extensive work up to include a 
negative "LN Scan", negative MRI chest, negative venogram and 
negative bone scan.  He was assessed as having idiopathic 
brachial plexus, likely autoimmune mediated.  The Veteran was 
assessed at a March 2006 VA Neurological follow up as having a 
three year history of right upper extremity edema, pain, and 
weakness that developed after a "flu shot" given about three 
years earlier, most likely secondary to idiopathic brachial 
plexus neuropathy, likely autoimmune mediated.  

In March 2006, the Veteran underwent a VA electrophysiological 
study focused on his right upper extremity.  The interpretation 
was a mildly abnormal study, but the study and clinical 
examination were not consistent with a right brachial plexus 
neuropathy.  He also underwent a noncontrast MRI of the cervical 
spine showing moderate to severe spinal stenosis between C5 
through C6 C7.  In addition, the Veteran underwent pre and post 
contract magnetic resonance of the right brachial plexus.  The 
impression was no evidence of compressive lesion involving the 
brachial plexus and likely no evidence of abnormal enhancement.  
There was some asymmetrical signal seen on the fat suppressed 
images, however, believed to be an artifact.  

The Veteran was assessed at a VA pain consult in June 2006 as 
having a history of right arm pain after flu vaccination.  
Differential included CRPS, rotator cuff tendinosis, cervical 
radiculopathy and brachial plexopathy, but it was noted that the 
last two were less likely due to imaging.  

A January 2007 VA outpatient record from the arthritis clinic 
notes that reflex sympathetic dystrophy syndrome (RSDS) was 
eliminated in testing, presently with chronic pain syndrome, 
etiology remains unknown, but extensive work up was essentially 
negative.  

A private progress note in February 2007 shows that the Veteran 
was being seen in a follow up for lymphadenopathy.  This record 
notes that all of the Veteran's providers had finally decided 
that the flu shot was not responsible for the Veteran's 
lymphadenopathy.  He was assessed as having a neck mass and 
reflex sympathetic dystrophy of the upper limb.  

Records from Thunder Bay Therapy and Sports Medicine show that 
the Veteran attended 9 visits from February 2007 to March 2007 
for right upper extremity reflex sympathetic dystrophy.  The 
Veteran's reported history included the onset of right upper 
extremity symptoms after receiving a flu shot in October 2003 and 
normal right upper extremity function before that time.  

On file is a private examination report from Northern Michigan 
Infectious Diseases dated in March 2007.  This report states that 
the Veteran had previously worked for the State of Michigan as a 
groundskeeper and heavy equipment operator and had been disabled 
since 1972 from a motor vehicle accident.  The Veteran dated his 
problems back to the flu shot he was given in his right deltoid 
in October 2003.  This report further notes that as part of his 
evaluations he was found to have some lymphadenopathy and that a 
neurologist recommended to him to undergo an infectious disease 
evaluation.  The Veteran was also noted to have lymph node 
swelling in 2004 and inguinal and right neck nodes.  In rendering 
an impression, the examiner said that he was actually surprised 
that the Veteran's lymphadenopathy was not more significant on 
examination.  He went on to remark that by definition, the 
Veteran would fall into more of a generalized lympadenopathy 
differential diagnosis.  

A VA infectious disease consult in March 2007 notes that the 
Veteran had been extensively worked up for his right upper arm 
pain and swelling since October 2003 when he received a flu shot.  
He was noted to be extensively worked up by neurology, 
neurosurgery, and hematology for his problems, but that so far 
there were no right answers for his complaints.  He was also 
noted to be constantly followed by neurology.  The examiner 
expressed his doubt that these problems were secondary to any 
infectious process and recommended that the Veteran continue to 
follow up with his primary doctor.   

Various VA outpatient records in 2007 assess the Veteran as 
having RSD.  

A VA outpatient record in April 2009 assessed the Veteran as 
having RSD, right arm neuropathy and arthritis.

An April 2009 VA outpatient record from the pain clinic assesses 
the Veteran as having chronic right arm and pectoralis major 
chest pain and who appeared to have a component of sympathetic 
mediated pain by history, but did not meet the criteria 
established by the "ISAP" for "CRPS".

In his substantive appeal dated in July 2009, the Veteran 
asserted that VA neglected to diagnose his disability of 
idiopathic brachial plexus neuropathy, likely autoimmune 
mediated, in a timely manner and that this led to him not 
receiving treatment for his condition.  He also said that the VA 
outpatient facility where he received these vaccinations 
"neglected" to document the lot and batch number of the 
vaccines he received in October 2003 and that had these been 
properly recorded and readily available to him, the possibility 
of reaching a diagnosis could have been accomplished at a much 
earlier time and enabled him to receive proper treatment earlier.  

At a VA examination in February 2010, the Veteran complained of 
pain and weakness in his right upper extremity ever since 
receiving an intramuscular influenza vaccine in the posterior 
portion of his right deltoid muscle.  On examination the Veteran 
was unable to abduct or forward flex the right arm more than 90 
degrees.  He also had difficulty in using his right hand in 
grasping and manipulating objects , and in performing fine 
coordinated maneuvers.  He was noted to have developed bilateral 
axillary lymphadenopathy and mild cervical lymphadenopathy at the 
influenza vaccine in 2003.  His noted problems included mild 
chronic post vaccination right brachial plexus neuropathy since 
October 27, 2003.  This problem was noted to be caused by the 
influenza vaccine into the right deltoid muscle on "10/23/03".  
The examiner explained that this was an idiosyncratic reaction to 
the vaccine which was rare.  He said the Veteran had mild paresis 
of the entire right upper extremity proximally and distally, 
which was permanent.  Also noted were mild sensory deficits 
involving the proximal right upper extremity and the right 
anterior/superior thoracic wall and mild chronic pain involving 
the right shoulder girdle, which would continue indefinitely.  He 
stated that the course since its onset had remained "stable".  
The other noted problems not related to the flu vaccination was 
mild chronic cervical spondylosis since approximately 1973 and 
chronic posttraumatic arthropathy involving the left ankle and 
traumatic left foot pain since 1973.  

In an addendum report in March 2010, the VA examiner who 
performed the February 2010 VA examination said that he could 
state with "100% medical certainty" that the Veteran did 
sustain additional disability as a result of VA medical care 
caused by the injection of the flu shot into his right deltoid 
muscle at the VA medical clinic in Gaylord, Michigan on October 
27, 2003.  He went on to state that the Veteran incurred "50% 
permanent neurological impairment and disability involving the 
right upper extremity" due to the flu shot.  He added that this 
neurological impairment and disability was not caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or an 
event that was reasonably foreseeable.  The examiner explained 
with "100% medical certainty" that the proper medical 
precautions and medical procedures were used in administering the 
vaccine by the VA medical clinic.  He also stated that the 
vaccine was not contaminated or improperly stored.  The examiner 
reiterated that the right brachial plexus was caused by an 
idiosyncratic reaction to the flu vaccine, which was not 
reasonably foreseeable.   

III.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same manner 
as if such additional disability were service connected.  A 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful misconduct 
and the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate cause of 
the disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonable foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event must not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

The initial inquiry, then, is whether additional disability 
resulted from VA medical treatment.  The question of whether VA 
provided negligent treatment of the veteran requires competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the instant case, the evidence establishes that the Veteran 
had additional disability after receiving a VA-administered flu 
vaccination on October 27, 2003, at the Gaylord, Michigan VA 
medical facility.  Although the evidence shows that the Veteran 
complained of arthritic pain, including to his shoulder, prior to 
receiving the flu vaccination, the evidence also shows that, 
shortly after receiving the flu vaccination, the Veteran began 
experiencing right upper extremity pain, numbness and weakness 
along with a decreased ability to use his right hand.  In 
addition to the numerous VA outpatient records documenting the 
Veteran's complaints following the October 2003 flu vaccination, 
the VA examiner who conducted the February 2010 examination 
unequivocally, i.e., with a 100% medical certainty, links 
additional right upper extremity disability, diagnosed as right 
brachial plexus neuropathy, to the October 2003 flu shot.  There 
is no medical evidence that is contrary to this examiner's 
opinion.  Thus, the Board finds that the Veteran had additional 
qualifying disability after receiving the October 27, 2003, VA 
administered flu vaccination, not resulting from his own willful 
misconduct.  

Now that additional qualifying disability has been established, 
the next inquiry to be made in order to determine whether this 
section 1151 claim is substantiated is whether the additional 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of VA or an event not reasonably foreseeable. 

In regard to a reasonably foreseeable event, the February 2010 VA 
examiner stated in a March 2010 addendum that the Veteran had a 
"rare" "idiosyncratic reaction" to the vaccine and that the 
resulting neurological impairment and disability was an event not 
reasonably foreseeable.  Thus, the fact that the examiner 
described the Veteran's impairment as "rare" and an 
"idiosyncratic reaction" to the flu vaccination certainly 
negates the notion that such impairment was an ordinary risk of 
the treatment provided.  See 38 C.F.R. § 3.361(d)(2).

In light of the foregoing favorable evidence, and the lack of any 
evidence to the contrary, the Board finds that compensation for 
damage to the Veteran's right upper extremity, diagnosed as right 
brachial plexus neuropathy, under the provisions of 38 U.S.C.A. 
§ 1151 is warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2009).

Lastly, the Board notes the Veteran's assertions regarding 
negligence in failing to timely diagnose his right upper 
extremity disability and lack of informed consent (see 38 C.F.R. 
§ 17.32) regarding the associated risks of flu vaccinations; 
however, the Board finds that further discussion and analysis of 
these assertions is not necessary in light of the favorable 
outcome of this claim outlined above.  


ORDER

Entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for damage to the right upper extremity, 
diagnosed as right brachial plexus neuropathy, due to a flu 
vaccination issued by VA on October 27, 2003, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


